STORY, Circuit Justice.
The question contained in this ease is substantially answered by the decision in the matter of William In-galls, in bankruptcy. [Case No. 7,032.] The whole fund in court belongs to the separate estate of the bankrupt. Williams, and of course, upon general principles of law, as well as the positive enacrment of the fourteenth section of the bankrupt act of 1841, c. 9, the whole is. in the first instance, to be applied to the payment of the debts due to and proved by his separate creditors; and as there is no surplus, the joint creditors of the firm, of which Williams is a partner, can take nothing. I shall direct a certificate to be sent to the district court accordingly.
The certificate was as follows: “In the matter of Henry B. Williams. It is ordered by this court, that the following certificate be sent to the district court: ' ‘It is the opinion of this court, that, under the circumstances stated in the commissioner's report, the fund in court is exclusively distributable among tin1 separate creditors of the said bankrupt. Williams. and that there being no surplus, the joint creditors of the firm of E. Whiting & Co. are not entitled to any share in the said fund.’ ”